Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Reed Coats, Ph.D. on 07/07/2022.

The application has been amended as follows: 
This claim listing replaces all previous listings and prior versions of the claims.
What is claimed is:
	1. through 14 (cancelled)
	15.	(previously presented)    A compound of Formula 1B 

	
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.
	16.	(cancel)    
	17.	(currently amended)    A process for preparing a compound of Formula 1C

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


comprising reducing a compound of Formula 1B

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

in the presence of a nickel catalyst 
followed by in-situ cyclization of the resulting amine, 
wherein the compound of Formula 1B is prepared by reacting a compound of Formula 1A 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.
with nitromethane in the presence of a base in ethanol.
	18.	(cancelled)   
	19.	(previously presented)    A process according to Claim 17, wherein the reduction of the compound of Formula 1B is carried out using sodium borohydride in the presence of nickel(II) chloride hexahydrate.
	20.	(cancelled)
	21.	(currently amended)    A process for preparing a compound of Formula 3C

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


comprising reducing a compound of Formula 3B

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

with sodium borohydride in the presence of a nickel catalyst 
followed by in-situ cyclization of the resulting amine in methanol.
	22.	(cancelled)   
	23.	(currently amended)    The process of Claim 21 wherein the nickel catalyst is
	24.	(previously presented)    The process of Claim 21 wherein the compound of Formula 3B is prepared by reacting 4-trifluoromethylbenzaldehyde with dimethyl malonate.
	25.	(previously presented)    The process of Claim 24 wherein the reaction takes place in the presence of piperidine.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The rejection over Nichols is withdrawn. Firstly, Nichols compound 9f(Table 2 entry 6) differ from instant compound 1B in the existence of a CH3 group between the two C=O groups instead of a H atom existing between the two C=O groups found in instant claims 15-16, Secondly, Nichols requires stereospecificity for the preparation of PDE4 inhibitor IC86518 compounds(Table 2 entry 6) while instant compounds drawn in the instant claims with no stereo-specificity,
The Applicant overcomes the rejection of record with respect to USPN 10294202 by Applicants submission of a Statement Pursuant To USC 102(b)(2) (C) nullifying the rejection of claims 17,19,21,23-25 over USPN 10,294,202. 
Support for the allowed claims is found in Examples 1 and 3, Schemes 13 and 14, and at pages 49,50 and 54 of the Original Specification filed 10/01/2019. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616